Citation Nr: 1455393	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  06-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army National Guard (ANG) from May 1982 to September 1982, from August 1985 to December 1985, and from March 10, 1990 to March 31, 1990.  The Veteran had additional service in the ANG, including active duty for training (ACDUTRA) or full-time training duty from August 13, 1985 to December 12, 1985, from June 11, 1986 to June 28, 1986, from July 10, 1986 to July 26, 1986, from April 11, 1987 to April 12, 1987, from June 13, 1987 to June 27, 1987, and from August 14, 1987 to August 16, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's claims.  A December 2009 Board decision reopened the Veteran's claims.

This matter was most recently before the Board in April 2013.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition. Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition, such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown. The issue on appeal has been recharacterized accordingly.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a current acquired psychiatric disability pre-existed the Veteran's service,

2.  The weight of the competent and credible evidence of record is against a finding that a current acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.

3.  The weight of the competent and credible evidence of record is against a finding that a psychosis manifested to a degree of 10 percent within a year of service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability was not incurred in or aggravated by any period of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, correspondence dated March 2005 provided the Veteran with appropriate notification.  While the Board is cognizant that the March 2005 notice letter lacked the notice required by Dingess, such error is harmless because this decision denies service connection for an acquired psychiatric disability, and hence no rating or effective date will be assigned.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, private medical records (including prison records), and records from the Social Security Administration have been obtained, to the extent available.   

The Veteran was provided with a psychiatric examination in December 2012.  The Board's April 2013 remand identified deficiencies in that examination, and it requested that a supplemental opinion be issued addressing when the Veteran first manifested an acquired psychiatric disability, and whether the Veteran's acquired psychiatric disability was related to or aggravated by service.  A supplemental opinion was issued in May 2013, and the examiner reviewed the Veteran's claims file and past medical history, recorded the Veteran's current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this supplemental opinion, nor did the Veteran question the adequacy of the December 2012 examination.  The Board, therefore, finds these examinations to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In January 2006, the Veteran requested the opportunity to present testimony before the Board, but in May 2006, he withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.




Service Connection

The Veteran has argued both that his psychiatric disability pre-existed service and was worsened by such service and that his psychiatric disability began while he was in service.  The Board will first address whether any of the Veteran's periods of active service aggravated a pre-existing psychiatric disability.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  38 C.F.R. § 3.304(b)(1) (2014).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the above statute regarding soundness requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  In other words, the presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  A pre-existing disease or injury is presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered "aggravation" of the disease unless the underlying condition, as contrasted to symptoms, worsens.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Upon review of the record, the Board finds that the Veteran's acquired psychiatric disability did not clearly and unmistakably precede any of his periods of active duty service.  A May 1982 Report of Medical Examination noted that the Veteran was psychiatrically normal.  In a May 1982 Report of Medical History, the Veteran denied experiencing nervous trouble of any sort, or depression or excessive worry.  The Veteran denied receiving treatment for a mental condition.  

In September 1983, the Veteran was psychiatrically admitted to C.S. Hospital "because he was anxious, heard voices, [and] was frightened and restless."  The Veteran was diagnosed with alcohol and mixed drug abuse.  A September 1984 Report of Medical Examination noted that the Veteran was psychiatrically normal.  In a September 1984 Report of Medical History, the Veteran denied experiencing nervous trouble of any sort, or depression or excessive worry.  The Veteran denied receiving treatment for a mental condition.  

A March 1990 Report of Medical Examination noted that the Veteran was psychiatrically normal.  In a March 1990 Report of Medical History, the Veteran denied experiencing nervous trouble of any sort, or depression or excessive worry.  The Veteran denied receiving treatment for a mental condition.  On an enlistment physical in December 1990, the Veteran was again found to be psychiatrically normal.  The Veteran similarly denied experiencing nervous trouble of any sort, or depression or excessive worry.

At a December 2012 VA examination, the Veteran reported that prior to his enlistment in 1982, he was seen by a "medic" who diagnosed him with schizophrenia.  The Veteran reported a history of academic problems and having "trouble with the law" during his teenage years.  While the examiner found that it was at least as likely as not that the Veteran first showed psychiatric symptoms as a teenager, the VA examiner found that there was no clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to service.

In May 2013, a VA examiner found that the Veteran was first diagnosed with a schizophrenia disorder in October 1991.  The examiner noted that while the Veteran was admitted to CSH in September 1983, the Veteran's initial and final diagnosis for that hospitalization was alcohol and mixed drug abuse.  No diagnosis of schizophrenia was made at that time; the examiner opined that if symptoms of schizophrenia had been present, such symptoms would have been noted during that psychiatric admission.  The examiner found that there was not clear and unmistakable evidence that the Veteran's schizophrenia disorder existed prior to any period of active service.  

Upon review of this evidence, the Board finds that the evidence of record does not support a finding that the Veteran's acquired psychiatric disability clearly and unmistakably preceded any of his periods of active duty service.  The Board has considered the personnel records describing the Veteran's problems in 1982 as well as the September 1983 psychiatric admission, as evidence that could potentially support a finding that the Veteran had an acquired psychiatric disability at that time.  However, because such a determination is medical in nature, the Board places great probative weight on the May 2013 opinion that the psychiatric admission was not consistent with a finding that the Veteran clearly and unmistakably suffered from symptoms of an acquired mental illness.  Additionally, the Board places little probative weight on the Veteran's more contemporaneous statements that he was diagnosed with schizophrenia prior to 1982.  Such statements are not otherwise supported by medical evidence, and they are contradicted by the Veteran's service treatment records that consistently deny prior treatment for mental health issues.  Furthermore, clinicians, for example the December 2012 examiner, have noted that the Veteran is generally not a reliable historian, which further detracts from the Veteran's ability to accurately describe his past medical history.

Therefore, with the Veteran presumed to be in sound condition at each of his multiple inductions, the Board will next analyze whether the Veteran suffers from an acquired psychiatric disability as a result of any period of active duty service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  More specifically, service connection for post-traumatic stress disorder (PTSD) requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).

For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The term "psychosis" includes, in pertinent part, the Veteran's diagnosed conditions of schizoaffective disorder and schizophrenia.  Service connection for the Veteran's acquired psychiatric disability may therefore be established presumptively or based on a continuity of symptomatology alone.

The Veteran has been diagnosed with a variety of acquired psychiatric disabilities, including schizophrenia, schizoaffective disorder, and mild depression.  The first Hickson element is accordingly met.  The Board notes, however, that the record does not support a finding that the Veteran suffers from PTSD.  While certain clinicians, for example, Dr. J.R., have suggested that the Veteran indeed suffered from PTSD, the Board places great weight on the finding of the December 2012 examiner that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.

With respect to the second Hickson element, the Veteran has primarily claimed that he suffered from a psychiatric disorder before his initial entry into active duty service.  In December 2012, however, the Veteran claimed that his in-service trauma was a March 1990 incident in which he was involved in a fight and received lacerations to his lips, a bruise to his head, and a puncture wound as the result of a human bite.  The record indicates that the Veteran indeed experienced this event, and the second Hickson element is therefore met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his acquired psychiatric disability.  In a December 1990 Report of Medical Examination, the Veteran was found to be psychiatrically normal, though the Veteran's history of sleepwalking was noted.  The Veteran, in his December 1990 Report of Medical History, specifically denied experiencing nervous trouble of any sort, or depression or excessive worry.  The Veteran denied ever having treatment for a mental condition.  

An unsigned statement from May 2006 reads as follows: "After reviewing [the Veteran's] service medical records.  It is in my opinion that his schiz [sic] is as least likely as not aggravated by his service in the Army.  50% chance that it happend [sic] or was aggravated by the service."  The Board places little probative weight on this opinion because it is: a) anonymous and therefore not shown to be offered by someone competent to opine on such matters, and b) not supported by a rationale.  This statement will therefore not be discussed further.

In January 2008, Dr. J.R. stated that the Veteran's acquired psychiatric disorders were "at least in part aggravated by his service in the [m]ilitary."  While the Board acknowledges the competency of Dr. J.R. to opine on such matters, the Board places little weight on his opinion because it is not supported by a rationale that explains, for example, which incidents of the Veteran's active duty service aggravated his acquired psychiatric disability.  Moreover, Dr. J.R. did not quantify how it was determined that the condition pre-existed the Veteran's military service, and if so how it both manifested during service and how it was worsened during service.  Dr. J.R. also failed to specifically address any of the service treatment records showing findings of normal psychiatric examinations.  Additionally, as discussed above, the Board has concluded that the Veteran's acquired psychiatric disability did not precede any period of active duty service, so aggravation of the Veteran's condition is not a possibility.

In May 2013, after conducting a review of the Veteran's claims file, a VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was incurred in or the result of his period of active duty service from March 10, 1990 to March 31, 1990, to include the March 27, 1990 altercation.  The examiner noted that there was no mention of psychiatric symptoms secondary to this incident in the Statement of Medical Examination and Duty Status in the record dated March 28, 1990.  The examiner also noted the Veteran's previous history of hospitalization for alcohol and mixed drug use.  This opinion was thorough and contained full explanations for the conclusions that were reached that were accompanied by citations to the medical records and lay assertions.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  For the reasons set forth above, the Board has placed the most probative weight on the May 2013 examiner, who found that the Veteran's acquired psychiatric disability was not likely linked to active duty service.

To the extent that the Veteran believes that his acquired psychiatric disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of an acquired psychiatric disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's acquired psychiatric disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the etiology of an acquired psychiatric disability, which the Board finds not to be readily perceivable by the use of a person's senses.  

The Veteran's diagnosed psychosis may be presumptively connected to his active duty service if it can be shown that the Veteran manifested symptoms to a degree of 10 percent within one year after separation from active duty.  The Veteran ended his final period of active duty service on March 31, 1990.  The Veteran was first treated after service in October 1991, when the Veteran was diagnosed with schizoaffective disorder.  The Veteran's medical records do not, however, suggest that he manifested symptoms associated with his psychosis by March 31, 1991, or within one year of his separation from active duty service.  In May 2013, a VA examiner was unable to find evidence consistent with a showing of a diagnosis with a schizophrenia disorder until October 1991.  With the weight of the evidence against a finding that the Veteran showed symptoms of psychosis by March 31, 1991, service connection on a presumptive basis is unwarranted.

With regard to service connection based on a continuity of symptomatology, the Board acknowledges that the Veteran has received consistent treatment for a debilitating mental illness since approximately October 1991.  While the Veteran's psychosis has been consistently treated since that time, the Board must find that the record does not support a finding of continuous treatment for symptoms since the Veteran's separation from active service.  The Board notes that the Veteran specifically denied experiencing any psychiatric symptoms in his December 1990 Report of Medical History, and he was otherwise found to be psychiatrically normal at that time.  Furthermore, the Veteran received his first post-service treatment for an acquired psychiatric disability approximately a year and a half following his separation from active duty service in the ANG, and these treatment records did not mention the Veteran experiencing consistent symptoms of mental illness since the time of his separation from service.  Accordingly, the Board cannot find that service connection for an acquired psychiatric disability is warranted based on a continuity of symptomatology.

The Board concludes that the preponderance of the evidence is against granting service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


